Silverman, J., concurs in a memorandum as follows:
I agree with the Trial Term that it is an implied condition of a release of a defendant on bail that he shall not use this freedom on bail to commit other crimes. This is quite different from preventive detention. This is a breach of an implied condition of bail. Here the defendant, while on bail on a narcotics charge, sold cocaine to an undercover police officer for $7,300 and the evidence that he did so is overwhelming, the $7,300 in buy money being found in his possession, and *819the undercover officer in three of the four sales having worn a body tape which recorded the conversations and negotiations with defendant.